           Case 7:20-cv-00165 Document 30 Filed on 07/09/21 in TXSD Page 1 of 3




                              THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

    UNITED STATES OF AMERICA,                             §
                   Plaintiff,                             §
                                                          §
    v.                                                    §
                                                          §
    11.580 ACRES OF LAND, MORE OR                         §   CIVIL NO.: 7:20-CV-165
    LESS, SITUATE IN STARR COUNTY,                        §
    STATE OF TEXAS; AND VIOLA                             §
    GARZA, et al.,                                        §
                   Defendants.                            §



                                        JOINT STATUS REPORT


            On April 14, 2021, the Court ordered the parties to file a status report by July 9, 20211,

pursuant to that Order the United States of America and Defendants Viola Garza, Sonia Morton,

Maria Garza, Ileana Baca, Feliz Tadeo Martinez, Alma Coplen, Alicia Koeneke, and Vern

Vanderpool (hereafter the “Parties”) respectfully update the Court as follows:

         1. This case sought to acquire a fee simple interest in 11.580 acres of land identified as Tract

RGV-RGC-9047.2 While title to Tract RGV-RGC-9047 has vested in the United States by

operation of law3, the United States has not yet obtained possession of the property.4

         2. A contract suspension remains in place for the contract relating to Tract RGV-RGC-9047,

meaning there has been no additional work on this Tract since the last status update on April 2,




1
  Dkt. No. 29.
2
  Dkt. No. 2.
3
  40 U.S.C. § 3114(b).
4
  Dkt. No. 14.

                                                      1
       Case 7:20-cv-00165 Document 30 Filed on 07/09/21 in TXSD Page 2 of 3




2021 when the United States explained there had “been some clearing of brush and work related

to access roads on or near the parent tract.”5

    3. The United States is still awaiting guidance on whether it may proceed with the taking of

Tract RGV-RGC-9047 as described in the Declaration of Taking.6

    4. Additionally, the Estate of Rolando J. Vallejo, deceased is still pending in the Probate Court

of Hidalgo County, Texas.

    5. As of the filing of this status report, the hearing for the Estate of Rolando J. Vallejo on

Application for Probate of Will and Issuance of Letters Testamentary has not been reset, nor has

an Order been issued.

    6. As soon as the Probate Court of Hidalgo County identifies an executor/executrix for the

Estate of Rolando J. Vallejo the United States will file the appropriate motion to add the

executor/executrix as a party to this case, and once added, will seek proper service.

    7. In conclusion, the Estate of Rolando J. Vallejo has yet to be served and the border wall

project for Tract RGV-RGC-9047 could still be impacted by the findings of the referenced 60-day

plan when finalized.7




5
  Dkt. No. 27 at ¶ 6.
6
  Dkt. No. 2-1 at 6-7.
7
  See Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021) at Sec. 2.

                                                          2
     Case 7:20-cv-00165 Document 30 Filed on 07/09/21 in TXSD Page 3 of 3




                                                            Respectfully submitted,

 FOR DEFENDANTS:                                            FOR PLAINTIFF:

                                                            JENNIFER B. LOWERY
 s/ Thomas Daniel Koeneke, with permission                  Acting United States Attorney
 THOMAS DANIEL KOENEKE                                      Southern District of Texas
 State Bar No. 24073527
 Federal Admissions ID No. 1785860
 ELLIS KOENEKE & RAMIREZ, LLP
                                                    By:     s/ Megan Eyes
 1101 Chicago Ave.
                                                            MEGAN EYES
 McAllen, Texas 78501
 Telephone: (956) 682-2440                                  Assistant United States Attorney
 Facsimile: (956) 682-0820                                  Attorney-in-Charge for Plaintiff
 Attorney for Defendants Viola Garza,                       S.D. Tex. ID. No. 3135118
 Sonia Morton, Maria Garza, Ileana Baca,                    Florida Bar No. 0105888
 Feliz Tadeo Martinez, Alma Coplen, and                     UNITED STATES ATTORNEY’S OFFICE
 Alicia Koeneke                                             SOUTHERN DISTRICT OF TEXAS
                                                            1701 W. Bus. Hwy. 83, Suite 600
 s/ Vern Vanderpool, with permission                        McAllen, Texas 78501
 Vern Vanderpool                                            Telephone: (956) 618-8010
                                                            Facsimile: (956) 618-8016
                                                            Email: Megan.Eyes@usdoj.gov


                                CERTIFICATE OF SERVICE

       I certify that on July 9, 2021, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of record

and was provided to all potential heirs of Rolando J. Vallejo, deceased by electronic mail.


                                                      By:     s/ Megan Eyes
                                                              MEGAN EYES
                                                              Assistant United States Attorney




                                                3
